Case 20-43672-elm13 Doc 27 Filed 01/19/21              Entered 01/19/21 08:59:00        Page 1 of 3



Marcus Leinart
State Bar No. 00794156
Leinart Law Firm
10670 N. Central Exprwy, Ste 320
Dallas, TX 75231
469.232.3328 Phone
214.221.1755 Fax
ATTORNEY FOR DEBTOR

                      IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION


IN RE:                                         §
                                               §
Barbara Phetsavang Koumphonpakdy               §       CASE No. 20-43672-elm-13
                                               §
        Debtor                                 §       CHAPTER 13

 MOTION TO VACATE DISMISSAL ORDER AND REINSTATE CHAPTER 13 CASE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW BEFORE THE COURT, Barbara Phetsavang Koumphonpakdy , Debtor

in the above-numbered and styled cause, and files this her Motion to Reinstate Chapter 13 Case,

and would respectfully show the Court as follows:

        1.       This Court has jurisdiction over this matter pursuant to 11 U.S.C. §105 and 28

        U.S.C. §1334. This matter constitutes a core proceeding pursuant to 28 U.S.C. §157(b)

        2.       Debtor filed for Bankruptcy protection under Chapter 13 of Title 11, United

        States Code on 12/2/2020.

        3.       Debtor's case was dismissed on 1/15/2021 as a result of material default.   Debtor

had fallen behind on payments to the Chapter 13 Trustee.

        4.       Debtor understands that if the Court grants this Motion and allows the      case to

be reinstated, all payments to the Chapter 13 Trustee must be current.

        5.       Debtor is eligible for relief under Chapter 13 of the United States Code.
Case 20-43672-elm13 Doc 27 Filed 01/19/21               Entered 01/19/21 08:59:00       Page 2 of 3




       6.      Debtor respectfully requests this Court grant this request to reinstate her

       Chapter 13 case to this Court's active docket.

       7.      It was necessary for Debtor(s) to utilize the services of counsel, Leinart Law Firm,

       to present this motion. Debtor(s) request that Leinart Law Firm be allowed reasonable

       attorney fees for the representation in the amount of $200.00, which the Debtors have

       paid directly to counsel. Debtors' counsel has placed these funds in an IOLTA trust

       account. (!ONLY FOR POST-CONF CASES!)

       WHEREFORE, PREMISES CONSIDERED, Debtor Barbara Phetsavang

Koumphonpakdy prays the Court order her Chapter 13 case be reinstated to this Court's active

docket, and for such other and further relief as the Court deems just.

DATED: January 19, 2021
                                                              Respectfully Submitted,

                                                              Leinart Law Firm
                                                              10670 N. Central Exprwy, Ste 320
                                                              Dallas, TX 75231
                                                              469.232.3328 Phone
                                                              214.221.1755 Fax

                                                              By: /s/ Marcus Leinart
                                                              Marcus Leinart
                                                              State Bar No. 00794156
                                                              ATTORNEY FOR DEBTOR
Case 20-43672-elm13 Doc 27 Filed 01/19/21             Entered 01/19/21 08:59:00         Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, I did serve a true and correct copy of the

foregoing to the following interested parties, and to those parties listed on the matrix as filed with

the Court, by United States Mail, First Class:
Barbara Phetsavang Koumphonpakdy
6916 Gillis Johnson Street
Fort Worth, TX 76179


Office of the Standing Chapter 13 Trustee
6851 N.E. Loop 820, Ste 310
N. Richland Hills, TX 76180-6608

United States Trustee
1100 Commerce, Rm 976
Dallas, TX 75242
                                                              /s/ Marcus Leinart
                                                              Marcus Leinart
                                                              Attorney for Debtor
